IN THE SUPREME COURT OF THE STATE OF NEVADA


                JACQUELINE STEPHENS, A/K/A                            No. 69701
                JACQUELINE KAY COTTAM,

                              vs.
                                  Appellant,
                                                                                FILED
                THE STATE OF NEVADA,
                                  Respondent.
                                                                                MAR 1 7 2016
                                                                               TRACIE K. LINDEMAN
                                                                            CLER.91BIF PREME COURT
                                                                           BY        cy-0—e—e\r,
                                     ORDER DISMISSING APPEAL                    DEPUTY CLERK


                            This is a direct appeal from a judgment of conviction. Eighth
                Judicial District Court, Clark County; Stefany Miley, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                of this appeal. Counsel advises this court that she has informed appellant
                of the legal consequences of voluntarily withdrawing this appeal, including
                that appellant cannot hereafter seek to reinstate this appeal, and that any
                issues that were or could have been brought in this appeal are forever
                waived. Having been so informed, appellant consents to a voluntary
                dismissal of this appeal. Cause appearing, we
                            ORDER this appeal DISMISSED.




                                        Hardesty


                                                                   Atieutim
                Saitta                                    Pickering




SUPREME COURT
     OF
     NEVADA


(0) 1947A   e                                                                       aa-oVA9
                cc: Hon. Stefany Miley, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                   2